Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 1 of 26 PageID: 1740




 Jason B. Lattimore, Esq.
 The Law Office of
 JASON B. LATTIMORE, ESQ. LLC
 55 Madison Avenue
 Suite 400
 Morristown, NJ 07960
 (973) 998-7477
 Jason@LattimoreLaw.com

 OF COUNSEL:

 Timothy R. Shannon, Esq. (pro hac vice)
 Seth S. Coburn, Esq. (pro hac vice)
 VERILL DANA LLP
 One Portland Square
 Portland, ME 04101-4054
 (207) 774-4000
 tshannon@verrill-law.com
 scoburn@verrill-law.com

 Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


  WANGS ALLIANCE CORPORATION
  d/b/a WAC LIGHTING CO.,

              Plaintiff,
                                           Case No: 2:20-cv-3710-MCA-MAH
              v.

  CAST LIGHTING LLC,

              Defendant.


                   WANGS ALLIANCE CORPORATION’S
                RESPONSIVE CLAIM CONSTRUCTION BRIEF
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 2 of 26 PageID: 1741




                                         TABLE OF CONTENTS

 I. INTRODUCTION ...............................................................................................1
 II. CLAIM CONSTRUCTION OF THE ‘101 PATENT .........................................1
             “driver housing” .........................................................................................1
             “sealing between the dimming control and the driver housing” and
             “provides a water tight seal”.......................................................................5
             “insulating layer of insulating material” ....................................................7
                  1. The Court May Not Import a Limitation from the Specification ....8
                  2. CAST Mischaracterizes WAC’s Use of Extrinsic Evidence .........13
                  3. CAST’s Primary Case Law is Distinguishable ..............................14
                  4. The Function of the “Seal” does not Limit the Scope of the
                  “Insulating Layer” ...............................................................................15
             “connected” ..............................................................................................16
             “covers” ....................................................................................................20




                                                            i
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 3 of 26 PageID: 1742




                                       TABLE OF AUTHORITIES

 Cases
 Bayer AG v. Biovail Corp., 279 F.3d 1340, 1348 (Fed. Cir. 2002) ...........................8

 Bd. of Regents of the Univ. of Tex. Sys. v. BENQ Am. Corp., 533 F.3d 1362,
   1371 (Fed.Cir.2008) .........................................................................................1, 18

 Cave Consulting Group, LLC v. OptumInsight, Inc., 725 F. App’x 988
   (Fed. Cir. 2018 ....................................................................................................3,4

 CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359 (Fed. Cir. 2002) ...................5

 Certain Consoldated Roflumilast Cases, No. CV153375FLWDEA,
   2016 WL 6089716, at *4 (D.N.J. Oct. 18, 2016) ................................................13

 CoorsTek, Inc. v. Reiber, No. 08-CV-01133-KMT-CBS, 2011 WL 1638855
   (D. Colo. May 2, 2011) ................................................................................. 14, 15

 Exmark Mfg. Co. Inc. v. Briggs & Stratton Corp., 830 F. App'x 305, 311
   (Fed. Cir. 2020) ......................................................................................................4

 Hill–Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1371 (Fed.Cir.2014) ......8, 9

 Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352
   (Fed. Cir. 2011) ....................................................................................................10

 Innova/Pure Water, Inc. v. Safari Water Filtration Sys., 381 F.3d 1111, 1117
   (Fed. Cir. 2004) ......................................................................................................8

 Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004) .............8

 Liquid Dynamics Corp. v. Vaughan Co., 355 F.3d 1361, 1367 (Fed. Cir. 2004)....18

 MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1333
  (Fed. Cir. 2007) ......................................................................................................4

 Nystrom v. TREX Co., 424 F.3d 1136 (Fed. Cir. 2005) ...........................................14


                                                             ii
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 4 of 26 PageID: 1743




 Otsuka Pharm. Co. v. Torrent Pharm. Ltd., Inc., 133 F. Supp. 3d 721, 728
   (D.N.J. 2015)................................................................................................. 20, 21

 Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) ...... 6, 8, 9, 12, 13, 14

 Randall May Int'l, Inc. v. DEG Music Prod., Inc., 378 F. App'x 989, 998
   (Fed. Cir. 2010) ....................................................................................................19

 Sport Dimension, Inc. v. Coleman Co., 820 F.3d 1316, 1320 (Fed. Cir. 2016) ........7

 Thorner v. Sony Computer Entm't Am. LLC, 669 F.3d 1362, 1365
   (Fed. Cir. 2012) ................................................................................................9, 10

 Titan Atlas Mfg. Inc. v. Sisk, 894 F. Supp. 2d 754 (W.D. Va. 2012) ............... 14, 15

 TomTom, Inc. v. Adolph, 790 F.3d 1315, 1328 (Fed. Cir. 2015)...............................8

 Statutes

 35 U.S.C. § 112(d) ............................................................................................ 10, 26




                                                            iii
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 5 of 26 PageID: 1744




       Pursuant to L. Pat. R. 4.5 and the Court’s Scheduling Order (ECF 17, ¶16),

 Plaintiff Wangs Alliance Corporation d/b/a WAC Lighting (“WAC”) submits its

 responsive claim construction brief.

 I.    INTRODUCTION

       In its opening Markman brief, CAST disregards multiple tenets of claim

 construction – primarily and sometimes transparently in an effort to narrow the

 claims to avoid infringement. The Court should reject the effort.

 II.   CLAIM CONSTRUCTION OF THE ‘101 PATENT

              “driver housing” 1

       It is blackletter law that the starting point for claim construction is the

 claims. E.g. Liquid Dynamics Corp. v. Vaughan Co., 355 F.3d 1361, 1367 (Fed.

 Cir. 2004) (“We look first to the claim language itself, to define the scope of the

 patented invention”). Yet in its opening brief, CAST does not address the claim

 language at issue (“driver housing”), conceding WAC’s point that “driver housing”

 is broad enough to encompass both unitary and multi-component embodiments.

 CAST further concedes that the enclosure cap serves the same purpose as the

 claimed “driver housing.” ECF 40 (“CAST Br.”) at 21 (enclosure cap and main

 housing body “cooperate” to enclose the fixture). Given the primacy of claim


 1
  For the convenience of the Court, we present the disputed claim terms in the
 order the parties presented them in their L.Pat.R. 4.3 submission (ECF 35),
 consistent with our opening brief.
                                            1
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 6 of 26 PageID: 1745




 language in the claim construction process, the Court need not go any further.

       To the extent any ambiguity still existed (none does), dependent claim 18’s

 explicit inclusion of the enclosure cap as part of the driver housing resolves it. The

 limitation in claim 18 (“wherein said driver housing further includes a driver

 housing enclosure cap . . . being a detachable bottom wall of said driver housing”)

 is presumptively subsumed within the scope of the preceding independent claim.

 That is, claim 1, on which claim 18 depends, must be broad enough to include

 driver housings both with and without an enclosure cap. See generally ECF 43

 (“WAC Br.”) at 10-11.

       Apparently in recognition of this dilemma, CAST asks the Court to ignore

 claim 18. See ECF 40 (“CAST Br.”) at 21-22. CAST’s first rationale – an alleged

 lack of written description per 35 U.S.C. § 112(a) – comes too late. CAST never

 raised a written description defense with regard to claim 18 in its L. Pat. R. 3.3

 Invalidity Contentions or in its L. Pat. R. 4.2 or 4.3 statements and therefore has

 waived it.2 Even if the argument were preserved and timely (it is not), it falls short




 2
   CAST subsequently sought to add a written description defense via its
 “Supplemental Invalidity Contentions,” which WAC opposes. ECF 22. The Court
 has yet to rule on this issue. As a result, CAST’s invalidity theories are limited to
 those raised in its original Invalidity Contentions. CAST’s attempt to introduce a
 written description defense through the backdoor should not be ignored.
                                           2
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 7 of 26 PageID: 1746




 on the merits. 3 The specification expressly discloses the enclosure cap as part of

 the driver housing. See, e.g., Ex. 1 (‘101 Patent) 4 at 5:66-6: 6 (threaded portion of

 enclosure cap part of “enclosure 540,” i.e. the “driver housing”), Fig. 1; see also id.

 at 26:11-13, Figs. 18, 36. CAST never addresses this fact. CAST also tries to

 argue that claim 18 lacks interpretive force because it was added via amendment

 during prosecution. CAST misleadingly cites Cave Consulting Group, LLC v.

 OptumInsight, Inc., 725 F. App’x 988 (Fed. Cir. 2018) for the proposition that

 claims added via amendment cannot bear on the meaning/scope of other claims.

 That is not what Cave Consulting stands for. At issue in Cave Consulting was

 whether a subsequently added claim that added new subject matter could be used

 to construe terms appearing in claims submitted in the original application,

 effectively collapsing back onto the same written description analysis above. See

 725 F. App’x at 994-95.5 The answer here is the same. The specification does


 3
   Procedurally, CAST’s written description argument fails because it is not ripe for
 adjudication. CAST essentially seeks summary judgment of invalidity with respect
 to claim 18. It cannot do that now. ECF 17, ¶ 28 (dispositive motions must be
 specifically requested, preliminarily heard, and cannot be sought until discovery
 closes).
 4
  U.S. Patent 10,571,101. Exhibits 1-12 are attached to the Declaration of Timothy
 R. Shannon in Support of Wang’s Alliance Corporation’s Opening Claim
 Construction Brief (“Shannon Decl.”) (ECF 43-1 to 43-13). Exhibits 13-18 are
 attached to the Declaration of Timothy R. Shannon in Support of Wang’s Alliance
 Corporation’s Responsive Claim Construction Brief (“Shannon Decl. II”)
 5
  In Cave Consulting the patent-in-suit was directed to measuring physician
 efficiency covered both direct and indirect standardization techniques. See 725 F.
                                          3
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 8 of 26 PageID: 1747




 expressly disclose the enclosure cap as part of the driver housing. See, e.g., Ex. 1

 (‘101 Patent) at 5:66-6: 6 (threaded portion of enclosure cap part of “enclosure

 540,” i.e. the “driver housing”), Fig. 1; see also id. at 26:11-13, Figs. 18, 36.

 Rather than opposing WAC’s construction, Cave Consulting lends support to

 WAC’s position. See Cave Consulting, 725 F. App’x at 994-95.

       Even if neither the specification nor claim 18 expressly disclosed the

 enclosure cap as part of the housing (they do), CAST nonetheless invites reversible

 error when it urges the Court to narrowly construe “driver housing” to cover only

 those embodiments that look like those shown in the figures of the ‘101 patent.

 Ex. 1 (‘101 Patent) at Fig. 6B. Claims are not limited to the embodiments shown

 in the figures. See MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323,

 1333 (Fed. Cir. 2007) (reversing lower court’s construction that was based the

 embodiments shown in the figures, noting that “[t]he patent figures all depict the

 [component] connected mainly to the outside, but patent coverage is not




 App’x at 990-91. There, however, the specification expressly limited its claimed
 method to indirect techniques, contrasting them to the direct techniques of the prior
 art. Id. at 994-95. The dependent claim added during amendment sought to
 capture direct techniques, which the patentee had already disclosed as prior art.
 See id. As the Federal Circuit in Cave Consulting noted, “had the originally filed
 application . . . in any way indicated that its invention included direct
 standardization, the later-added dependent claims specifically claiming “direct
 standardization’ could have lent support to [patentee’s construction].” Id.
 (emphasis in original).
                                            4
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 9 of 26 PageID: 1748




 necessarily limited to inventions that look like the ones in the figures.”).

       Undeterred, CAST contends that unless the specification shows a multi-

 component driver housing that includes an enclosure cap (it does), the claims

 cannot be construed to include such an embodiment. This is not the law. In CCS

 Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359 (Fed. Cir. 2002), like here, the

 parties disputed whether a claim term (“reciprocating member”) was limited only

 to single-component structures. As here, the claim language was broad enough to

 encompass either single or multi-component structures. See id. 1363 (“nothing in

 the claim language . . . describes the shape of the reciprocating member or whether

 it consists of a single-component structure only, as opposed to a structure

 consisting of multiple components.”). The drawings in the specification only

 depicted one of the two possible embodiments. See id. at 1364 (drawings only

 depicted single-component structure). Noting that “the specification did not need

 to include a drawing of a multi-component, curved member for the claimed

 invention to cover that particular embodiment,” the Federal Circuit construed the

 disputed term to cover both single and multi-component embodiments. Id. at 1367.

 The facts here - where there is intrinsic support for WAC’s construction - are even

 stronger. See id. (relying on extrinsic evidence). The Court should therefore adopt

 WAC’s proposed construction.

              “sealing between the dimming control and the driver housing”
              and “provides a water tight seal”
                                        5
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 10 of 26 PageID: 1749




        CAST asks the Court to inject a vague phrase (“normal operation of the LED

  lighting device”) that appears nowhere in the claims or specification into the

  “sealing between ... the driver housing” and “provides a water tight seal” terms.

  This addition serves no purpose other than to introduce ambiguity and uncertainty

  into the claims and create additional questions for the fact finder. The predictable

  result would be to give CAST more opportunities to manufacture a possible fact

  dispute where, in truth, there is none.

        CAST never disputes that a POSITA would understand these two terms in

  context, i.e., they do not refer to absolutes. CAST Br. at 24 (“A POSITA would

  understand these terms not in absolutes ... but in relation to the environmental

  conditions associated with intended uses of the claimed lighting fixture”). The law

  already accounts for this. Claims are to be read from the perspective of a POSITA

  who brings with him/her “an understanding of [a term’s] meaning in the field.”

  Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005). With that comes the

  perspective of what a term would mean in context, i.e., a given use case. CAST’s

  proposal is therefore doctrinally unnecessary and redundant.

        On top of this, CAST’s proposal would create more problems for a fact

  finder than it would solve. The phrase “normal operation of the LED lighting

  device” does little, if anything, to assist a lay fact finder. A lay fact finder, say a

  juror, would almost certainly have no basis for independently understanding what

                                              6
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 11 of 26 PageID: 1750




  constitutes “normal operation” for a particular lighting device. Such a phrase

  invites testimony and evidence on what, exactly, is “normal operation.” The

  predictable (and perhaps intended) result is dueling evidence and/or dueling

  experts, i.e. a fact dispute.

         In contrast, WAC’s proposed construction clarifies the claim language

  (requires resistance to dirt and water) and where the sealing must occur (at the

  circular seal). These (minor) clarifications do assist the fact finder in that they

  provide a more coherent explanation of the claim term. See, e.g. Sport Dimension,

  Inc. v. Coleman Co., 820 F.3d 1316, 1320 (Fed. Cir. 2016) (claim construction

  proper to help guide the fact finder through issues of claim scope). As such, the

  Court should adopt WAC’s proposed constructions.

                “insulating layer of insulating material”

         CAST contends that because the specification allegedly provides only one

  example of an insulating material – a false premise, addressed below – the claims

  must be so limited.6 CAST argues that the specification uses the label “insulating”

  only once (as if the label were determinative) and the only purpose described in


  6
   CAST makes its claim construction argument in service of its non-infringement
  argument. We note, however, that contrary to CAST’s assertion, CAST’s hoped-
  for construction would not dispose of the case. CAST’s expert has opined in a
  declaration on the benchmark measurements required of “good thermal insulators.”
  CAST’s silicone potting material meets that benchmark. Therefore, even under
  CAST’s proposed construction, CAST’s accused product meets the “insulating
  layer” limitation.
                                             7
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 12 of 26 PageID: 1751




  this one example is thermal insulation. CAST Br. at 12. 7 From this CAST

  concludes that the term in the claim may not encompass anything else. Id. at 16.

  CAST’s entire mode of argument is to start with the specification (see, e.g., id. at

  7, 11-12), and from the specification argue that the term must be limited to that one

  example. This is all backward, and wrong.

               1.     The Court May Not Import a Limitation from the
                      Specification

        It is blackletter law that a court may not import limitations from the

  specification into the claims. Phillips, 415 F.3d at 1323 (“Although the

  specification often describes very specific embodiments of the invention, we have

  repeatedly warned against confining the claims to those embodiments.”). In

  particular, the Federal Circuit has “expressly rejected the contention that if a patent

  describes only a single embodiment, the claims of the patent must be construed as

  being limited to that embodiment.” Id.; Liebel-Flarsheim Co. v. Medrad, Inc., 358

  F.3d 898, 906 (Fed. Cir. 2004) (“Even when the specification describes only a

  single embodiment, the claims of the patent will not be read restrictively unless the

  patentee has demonstrated a clear intention to limit the claim scope using words or

  expressions of manifest exclusion or restriction.”); Hill–Rom Servs., Inc. v. Stryker

  Corp., 755 F.3d 1367, 1371 (Fed.Cir.2014) (“While we read claims in view of the


  7
   Indeed, CAST never explains why a partial label (“insulating,” rather than the
  complete term, “insulating layer of insulating material”) should be determinative.
                                             8
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 13 of 26 PageID: 1752




  specification, of which they are a part, we do not read limitations from the

  embodiments in the specification into the claims.”).

        CAST has utterly ignored this axiom, inviting error. Even if the

  specification only disclosed one embodiment of an insulating layer (it does not),

  the Federal Circuit has consistently rejected this mode of argument. Phillips v.

  AWH Corp., 415 F.3d at 1323; Hill-Rom Servs., Inc., 755 F.3d at 1371; Thorner v.

  Sony Computer Entm't Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). The plain

  and ordinary meaning of the term, “insulate,” encompasses far more than just

  thermal resistance – a point CAST concedes 8 – and a mere scarcity of examples

  (even if it were the case here, which it is not) does not alter this fact or the scope of

  the claims.

        The Federal Circuit has made clear the Court should “depart from the plain

  and ordinary meaning of claim terms based on the specification in only two

  instances: lexicography and disavowal.” Hill-Rom Servs., 755 F.3d at 1371

  (“There are only two exceptions to this general rule: 1) when a patentee sets out a

  definition and acts as his own lexicographer, or 2) when the patentee disavows the

  full scope of a claim term either in the specification or during prosecution.”) (citing




  8
    CAST acknowledges, for example, that the term can encompass electrical
  insulation. See CAST Br. at 15 (favorably citing another court’s construction of
  “insulation” as encompassing “electrically insulating material”).
                                              9
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 14 of 26 PageID: 1753




  Thorner, 669 F.3d at 1365). CAST never contends either. CAST never asserts

  (because it cannot) that the patent applicant expressly defined the particular word,

  “insulating,” in the specification. CAST never asserts (because it cannot) that the

  applicant disavowed the full scope of the term. Thorner, 669 F.3d at 1366 (“The

  standard for disavowal of claim scope is similarly exacting.”). The applicant never

  called out and disclaimed or disparaged electrical insulation or water insulation, cf.

  id. (reciting examples, including disparagement of particular embodiments). There

  are no words of manifest exclusion or restriction, no indication that “insulating

  layer” was intended to be limited to only one embodiment in the specification, the

  insulating film 552, e.g., through the use of telltale markers like, “the present

  invention is . . .” or “the present invention requires . . . .” Id. (reciting examples).

  Put simply: the claim language is broad; the applicant never disavowed its breadth;

  that ends the dispute.

        Put differently, the “layer” is a genus and absent a disavowal of various

  species in the genus, the genus should not be limited to the exemplary “film” (thin

  layer) species. 9 This genus/species distinction is consistent with the prosecution

  history. The inventors of the ‘101 Patent knew how to claim the narrower



  9
    Cf. Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir.
  2011) “[S]o long as disclosure of the species is sufficient to convey to one skilled
  in the art that the inventor possessed the subject matter of the genus, the genus will
  be supported by an adequate written description.” (internal citations omitted).
                                             10
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 15 of 26 PageID: 1754




  “insulating film.” They did so in their related ‘832 patent. See Ex. 9 (U.S. Patent

  No. 10328,832) at 50:24 (claim 1) (“insulating film covering a top portion”). Here

  in the later-filed ‘101 Patent, claiming priority to the same original application and

  sharing the same specification, the inventors claimed the broader concept of an

  insulating “layer.” Ex. 1 at 50:42 (claim 1) and 51:39 (claim 11).

        Moreover, the factual premise of CAST’s (improper) importation-of-

  limitations analysis – that the specification only gives one example of insulation –

  is also wrong. The disclosed invention plainly concerns much more than thermal

  management. The claims place the insulating layer between the flat bottom surface

  and the driver assembly – an electrical component. Id. at 50:42-45. Other portions

  of the independent claims concern electrical matters (resistor, dimming, wire) and

  moisture control (circular seal, sealing, water tight). See, e.g., id. at 50:27-31

  (electrical components), 50:32 (moisture seal). And the specification addresses

  water, electrical, and environmental concerns of outdoor lighting. See, e.g., id. at

  1:27-55 (protection from “dirt and water”, exposure of “electrical elements”),

  19:55-64 (electronics protected “through the use of several layers of seals”)

  (emphasis added). The insulating layer thus engages more than thermal

  management, addressing the electrical, moisture, and physical features of the




                                            11
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 16 of 26 PageID: 1755




  whole device.10

        In other words, quite apart from the analytical flaw of limiting the claims

  based on the “insulating film 552” embodiment, see Philips, CAST has simply

  ignored the other instances of water, dirt, and electricity blocking associated with

  other insulative layers in the specification, such as the “potting” material that coats

  the driver assembly electronics to insulate them from water. Ex. 1 (‘101 Patent) at

  27:39-49 (potting provides “waterproofing of said driver assembly”); 33:59-34:3

  (potting “provides a water tight seal”); 33:63-66 (electrical “wires” are protected

  from moisture); 34:27-28 (“silicone glue seals the electrical connector 2344”).11 In

  particular, the specification makes clear that the potting is protecting against the

  movement of water that is already inside the housing, i.e. through a leak,

  condensation, or other intrusion: “[T]he “silicone material . . . acts as a potting

  material for the driver assembly and . . . stabilizes, secures and waterproofs the

  driver assembly 554 within the cavity of the driver housing 540.” 25:55-62

  (emphasis added). The potting does not stop water at the perimeter alone; it is


  10
    More generally, the specification teaches variations, alternatives, and different
  embodiments. See, e.g., id. at Figs. 1, 12, 20 (different embodiments), claims 6-8
  (differentiating landscape, flood, and spotlight inventions).
  11
    The potting fully encapsulates the driver assembly. See id.; see also id. at 33:59-
  34:3 (“the driver assembly 2336 being potted, e.g., set into, the glue to provide a
  water tight seal”) (emphasis added). The potting exists “within the cavity” of the
  housing, see, e.g., at 25:55-62, not merely at the boundary, further indicating that
  the potting is covering the driver assembly. Further, that is the nature of “potting.”
                                            12
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 17 of 26 PageID: 1756




  inside, covering the driver assembly. Id. The factual predicate for CAST’s

  (improper) analysis is simply wrong.

               2.    CAST Mischaracterizes WAC’s Use of Extrinsic Evidence

        CAST also mischaracterizes WAC’s use of extrinsic evidence, bizarrely

  asserting that WAC is ignoring the specification and citing “contradictory

  evidence.” CAST Br. at 13. Not true. WAC is following the Phillips protocol:

  starting with the claim language, working through the specification, before finally

  comparing the proposed construction with the ordinary dictionary definition – and

  noting that they match. See WAC Br. at 20-24. The dictionary definition simply

  confirms what the claims teach and the specification supports, and provides the

  common understanding of a word. This is normal. Phillips, 415 F.3d at 1319

  (“extrinsic evidence can help educate the court regarding the field of the invention

  and can help the court determine what a person of ordinary skill in the art would

  understand claim terms to mean”), id. at 1322 (“As we have noted above, however,

  we do not intend to preclude the appropriate use of dictionaries. Dictionaries or

  comparable sources are often useful to assist in understanding the commonly

  understood meaning of words . . .”). 12


  12
    CAST’s case law is likewise inapposite. CAST cites In re: Certain Consoldated
  Roflumilast Cases, No. CV153375FLWDEA, 2016 WL 6089716, at *4 (D.N.J.
  Oct. 18, 2016), but in that case the disputed term was defined in the specification
  and the Court rejected a different, narrower definition. Id. (“the term roflumilast is
  introduced with the following statement: “[t]he present invention relates to a novel,
                                            13
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 18 of 26 PageID: 1757




        CAST’s suggestion that WAC is attempting to “expand” the meaning of the

  term is likewise backwards, CAST Br. at 12, as if trying to preserve the plain and

  ordinary meaning consistent with the use in the clams and specification represents

  an expansion. Indeed, WAC’s construction does not include irrelevant words from

  the dictionary definition (e.g., sound) precisely because WAC has sought to define

  the term based on the context of the '101 Patent.

               3.    CAST’s Primary Case Law is Distinguishable
        CAST’s lengthy discussions of Titan Atlas Mfg. Inc. v. Sisk, 894 F. Supp. 2d

  754 (W.D. Va. 2012) and CoorsTek, Inc. v. Reiber, No. 08-CV-01133-KMT-CBS,

  2011 WL 1638855 (D. Colo. May 2, 2011) also miss the mark. In Titan, the

  invention at issue was a mine ventilation structure. Titan, 894 F. Supp. 2d at 758.

  That court idiosyncratically started with a dictionary definition (“heat and sound,”

  id. at 767) and then narrowed the definition based on that patent specification’s

  references to flames and heat but not sound. Id. Aside from not following Philips


  improved process for the preparation of N-(3,5-dichloropyrid . . . (INN:
  roflumilast).”). WAC is not seeking any such ruling here; there is no definition in
  the patent-in-suit that WAC is seeking to alter. Likewise, CAST cites Nystrom v.
  TREX Co., 424 F.3d 1136 (Fed. Cir. 2005), but the court in that case was balking at
  one party’s attempt to overcome a plain and ordinary meaning acknowledged by
  both parties. “[B]oth parties acknowledge the ordinary meaning of ‘board’ as ‘a
  piece of sawed lumber.” Nystrom, 424 F.3d at 1145. The plaintiff nonetheless
  attempted to employ a different and “obscure” dictionary definition (i.e., defining a
  board as a “similarly rigid material adapted for a special use”). Id. That is not the
  case here; WAC is specifically trying to preserve the ordinary meaning, not to
  expand the word beyond its ordinary meaning.
                                           14
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 19 of 26 PageID: 1758




  orthodoxy, the Titan case is distinguishable on the ground that the patent-in-suit

  here does include multiple references to water protection, as well as the electrical

  circuitry covered by the insulating layer. See, e.g., ‘101 Patent at 1:27-55, 19:55-

  64; 25:55-62; 27:39-49; 33:59-34:3. Likewise, CoorsTek is distinguishable. In

  CoorsTek, the invention at issue concerned tools for welding delicate gold wires to

  semi-conductor chips. CoorsTek, 2011 WL 1638855, at *1. The parties did not

  dispute what forces were being “insulated” (sound, heat, electricity, etc.). See, e.g.,

  id. at *15 and *18. Rather, the only question was the degree of electrical insulation

  that constituted “insulating.” Id. at *18. The court balked at one party’s use of a

  glossary term (“resistivity”) to define a different term in the patent (“resistance”).

  Id. at *9 (laying out the dispute), *15 (recapping). The language CAST quotes in

  its brief has nothing to do with the present case; the fact patterns are completely

  different.

               4.     The Function of the “Seal” does not Limit the Scope of the
                      “Insulating Layer”

        Finally, CAST’s lengthy distinction of “seal” from “insulating layer” misses

  the mark. CAST Br. at 16-17. WAC has never argued that the claimed “circular

  seal” is the same as the claimed “insulating layer.” They are different components,

  appearing in different portions of the claims, positioned differently. All true. That

  does not mean, however, that they cannot perform similar functions in service of a

  common goal – particularly if they are operating at different locations in the
                                            15
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 20 of 26 PageID: 1759




  device. The presence of a circular seal to protect against water intrusion from the

  exterior does not imply or require that other, interior components cannot also try to

  further protect against water reaching the electronics. Quite the opposite; the

  “seal” highlights the same problem (water and dirt reaching sensitive electronics)

  that the insulating layer may further combat. CAST’s reading artificially narrows

  “insulating layer” in defiance of this logic. The “seal” addresses water/dirt

  intrusion from outside the housing, blocking it beyond the point where the seal is

  positioned, and the “insulating layer” addresses water/dirt/electricity closer to the

  electronics themselves.

         CAST confuses the analysis by pointing to seals and water protection at

  locations other than the target space (between the flat bottom/ceiling and the top of

  the driver assembly), see CAST Br. at 16-17, to argue that a POSITA would not

  consider the layer that is in the target space to be an insulating layer.

         In sum, contrary to CAST’s efforts to artificially and illogically narrow the

  term’s (undisputed) plain meaning based on CAST’s allegation of “only one”

  example in the specification, the term should encompass the full range of

  insulation types taught by the intrinsic record – i.e., against heat, water, or

  electricity.

                 “connected”



                                             16
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 21 of 26 PageID: 1760




        On the merits – which we address before turning to CAST’s lengthy

  procedural complaints – CAST begins its analysis by labelling the two components

  identified in claim 2 (i.e. wire and circuit board) as “electrical components,” see

  CAST Br. at 27, and from there argues that “connection” must refer to the

  electricity that flows through them. Not true. While both components of course

  carry electricity, the ‘101 Patent uses “connected” to address different aspects of

  their existence, i.e., their physical dimensions, locations, and orientations,

  including where they are connected. The relevant claims are directed to tangible

  details, not the flow of electrons, circuit topology, etc. See e.g. Ex. 1 (‘101 Patent)

  at 50:49-52; 52:10-11 (describing a physical link between the claimed “first wire”

  and a particular “first” side of the circuit board, physical passage “through” the

  insulating layer). CAST’s “electrical component” label obscures this fact,

  presumably by design.

        CAST ignores these physical requirements imposed by the claim language.

  CAST Br. at 27 (no mention of first side, passage through insulation, required by

  claim 2). By the same token, CAST does not, and indeed cannot, point to any

  claim language describing the relationship between the first wire and the circuit

  board in electrical terms, e.g., particular voltages, particular frequencies, etc.

  CAST Br. at 24-28. This omission is telling. See Liquid Dynamics Corp. v.



                                             17
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 22 of 26 PageID: 1761




  Vaughan Co., 355 F.3d 1361, 1367 (Fed. Cir. 2004) (“We look first to the claim

  language itself, to define the scope of the patented invention”).

        CAST instead relies on selective portions of the specification, declaring each

  snippet to be evidence that “connected” refers to an electrical connection. CAST

  Br. at 27-28. In fact, the cited passages consistently describe physical

  characteristics and relationships, e.g., structures through which the wires are

  extending, cavities in which the wires are placed, particular locations on the driver

  the wires are attached to. CAST Br. at 27-28 (quoting specification of ‘101

  Patent). These snippets only serve to support WAC’s construction: “connected”

  describes a physical relationship.

        CAST compounds its error by failing to address the myriad of ways in which

  its proposed construction is at odds with the law and the intrinsic record. CAST

  never addresses the way its proposed construction erases any distinction between

  “connected” and “coupled,” a disfavored construction. See Bd. of Regents of the

  Univ. of Tex. Sys. v. BENQ Am. Corp., 533 F.3d 1362, 1371 (Fed.Cir.2008)

  (“Different claim terms are presumed to have different meanings”). CAST never

  addresses the way its proposed construction reads out the “first side” limitation in

  claims 2 and 12, a legal error. See Randall May Int'l, Inc. v. DEG Music Prod.,

  Inc., 378 F. App'x 989, 998 (Fed. Cir. 2010) (“[t]he district court’s elision of the

  claim limitation … is legal error”). Nor does CAST address the ‘101 Patent’s use

                                            18
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 23 of 26 PageID: 1762




  of “connected” elsewhere to describe the relationship of two components that

  indisputably do not carry electricity. See, e.g., ‘101 Patent at 20:13-16 (tilting

  mechanism “connected” to main fixture body); id. at 20:59-61 (dimming control

  knob “connected” to the housing).

        The flimsiness of CAST’s position helps explains the amount of space

  CAST devotes to its meritless procedural objection. Put simply, CAST cannot

  credibly claim any prejudice. CAST was on notice of WAC’s proposed

  construction of “connected” on November 11, 2020. See Ex. 17. This gave CAST

  12 days before the filing of the parties’ L. Pat. R. 4.3 joint statement to propose

  changes to its construction or supporting evidence. CAST did neither, instead

  opting to try and force WAC to drop the term altogether (despite having initially

  proposed it).13 See Ex. 18. CAST then had another four weeks (28 days) until its

  opening claim construction brief was due on December 21, 2020 to make any

  necessary adjustment. See ECF 17 ¶ 15. CAST choose not to.




  13
     CAST’s constantly changing posture with regard to “connected” understandably
  gave WAC pause. CAST first proposed construing “connected,” but then was
  tight-lipped when asked what possible dispute there was on the meaning of the
  term. See Ex. 15 at 1. When confronted with WAC’s proposed construction
  CAST changed course, seeking to drop the term while conspicuously reserving the
  right to pursue its claim construction “elsewhere.” CAST now has come full
  circle, arguing again for its original construction. Given CAST’s reservation of
  rights to pursue its (doomed) construction of “connected” elsewhere, it is apparent
  that WAC and CAST continue to dispute the meaning of this claim term.
                                             19
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 24 of 26 PageID: 1763




        CAST’s claim that WAC obtained an “unfair tactical advantage” also runs

  counter to the stated purpose of L. Pat. R. 4.1 and 4.2. See Otsuka Pharm. Co. v.

  Torrent Pharm. Ltd., Inc., 133 F. Supp. 3d 721, 728 (D.N.J. 2015) (purpose is to

  allow for “maximum consideration of all evidence necessary for the judge to make

  an educated and informed decision on the proper construction.”). The Rules

  contemplate the parties’ modifying their positions over the course of the process.

  See L. Pat. R. 4.1 (b) (requiring meet-and-confer to discuss, inter alia, “narrowing

  or resolving differences”), 4.2(d) (requiring meet-and-confer for purposes of

  attempting to narrow the issues). Proposed constructions exchanged pursuant to L.

  Pat. R. 4.2 are “preliminary,” i.e., non-final. See L. Pat. R. 4.2(a) (requiring the

  parties to exchange “preliminary proposed constructions”). The purpose is not to

  lock the parties into an initial position, but rather to choreograph a back-and-forth

  designed to whittle down and crystalize any claim construction disputes for the

  Court’s benefit. See Otsuka Pharm. Co., 133 F. Supp. 3d at 728. The rules

  operated as intended here. CAST had ample notice of what issues would be

  presented to the Court and had ample opportunity to oppose.

        Returning to the merits: WAC’s construction is supported by both the

  evidence and the law. The Court should adopt it.

               “covers”
        As noted in the opening brief, since filing their L. Pat. R. 4.3 Joint

                                            20
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 25 of 26 PageID: 1764




  Statement, the parties have resolved their dispute concerning the construction of

  “covers.” Both parties agree that the term should be construed to mean “extends

  over.”



   Dated:      January 29, 2021           Respectfully submitted,

                                           s/ Jason B. Lattimore
                                          Jason B. Lattimore
                                          The Law Office Of
                                          JASON B. LATTIMORE, ESQ. LLC
                                          55 Madison Avenue, Suite 400
                                          Morristown, NJ 07960
                                          Telephone: (973) 998-7477
                                          Facsimile: (973) 264-1159
                                          Jason@LattimoreLaw.com

                                          Timothy R. Shannon (pro hac vice)
                                          Seth S. Coburn (pro hac vice)
                                          VERRILL DANA LLP
                                          One Portland Square
                                          Portland, Maine 04112-0586
                                          (207) 774-4000
                                          tshannon@verrilldana.com
                                          scoburn@verrilldana.com

                                          Attorneys for Plaintiff
                                          Wangs Alliance Corporation




                                          21
Case 2:20-cv-03710-MCA-MAH Document 49 Filed 01/29/21 Page 26 of 26 PageID: 1765




                               CERTIFICATE OF SERVICE

                I hereby certify that I caused a copy of this document to be filed in

  accordance with the Court’s procedures through the CM/ECF system, to be sent

  electronically to the registered participants, and paper copies to be sent to those

  indicated as nonregistered participants.



  Dated: January 29, 2021                           s/ Jason B. Lattimore
                                                      Jason B. Lattimore




                                               22
  14603313_10
